Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1545 Filed 11/13/20 Page 1 of “US
TIN THE UNTIED STATES DISTRICT CouRT.

_ FOR THE EASTERN DISTRICT OF MICHIGAN
AT DETROIT

 

 

 

fe eb

 

 

 

—. ERVIN.B. SMITH, fo8e
Oe fetitiones, ee

MS, . . Case. No. o64s 2715CRI{03 |

— UNETED STATES OF AMERICA,
coo _ cone event te eae et “un neste Respondent Pe ene

 

 

Ce)G)(A) GG) COMPASSTONATE KELEASE

re ___ COMES NOW the Ritonen, Ervin B. Suith, ee
LL Fre Se , a black Hon with Tape. 2 Diabetes Melli tus, a
co cee Hypeglycemia, \4 peclipidenia,. Heypertension., Gasteo-
ee esophaspal ceflux dRsease >> ysphasia., Costyanctivi tis
. ee and WMesbyopia > Whe has been tn_custedy “SAN ce. -
a Sue 15,2015, Was served nore than 60% of his statu- -
_. . torn teem Sentences and is held in FCT Beckley, Files
this Motion for con passionMe release uNDer I8U-S.C.
— $3582 CCAYG and. IN Support states?

 
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1546 Filed 11/13/20 Page 2 of 35

 

po ON N ovember 20, aol, Mr. Suith was Sentenced. - _

 

ee _LONSequen ce. of BoP staff releasing a Number of WNHOtES

the CONTD-4 virus.

Lo fe tac mouths In Federal prison for av tolahon of 2IUS.C.

Controlled Substance and Hessession With Intemtde
dee Distribute Heroine Ne. § arth has beew tN Continuous

_ _..Netably, FCT. Beckley enbre INMote population has been on

 

 . Sections § HI (B)A)CB) and 84, Cons pi cacy. sto Nsteibute

     

oo eusteda Sin co. June. IS, 20/5 and has.a projected. release... ee
_. __ date of Decenbec 2I , 2022. He tse igible tor howe. detention Be

_ on Tuwe 21, 2022, Mo. Suith has a host ef Serious Nedical
conditions as stated. /pren iously herein . See BoP Medical

- Records of Exhibit 2. He isc ucrently housed. at Fer

a _ Bec Klecs » Cdm fo rtunatel, Here. have been a Mobe cate.
_.. Number ef Innates And BOP staff who have. tested. positive

tee the cane erous. and. Irfe--threatening CovTD-19 virus.
a COM POUN b.. Joek down” sitwee.. Cctober 14, 20a” asacdirect

_ onto the housing units fron the "quarahine,” unit without on.
i first e asaring th ese INNates Were free of the CWID-19_.

NI CUS, Thus, the BoP staff at F CT Beckley has recklessly
andl im pea dently put the lives ef ovec!, 4o0.tNMates
and 300 Bop staff at cisk of: beconing Infected. with

The Warden, D-k. Young, has write that "the

oh
 

Case, 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1547 Filed 11/13/20 Page 3 of 35

ney the. Boer is Faking, extraordinary. Measures to decrease...
oe the risks of Contracting and Spreading the COVID-19 Virus...
Moreover, there Is No Significant testing tor COVID-19
ee ence tating pase at Fer Beckley, The Bop website retlects
_ _ Hred-asof August 17, 2020 Phere have beet 119 completed.
oo and 7 PeNDING Covitb-!4 tests. at Fer Bectley, Unferban

OB ately, these Numbers do not retlect wides pread. testi Ng, Pp a

of the 2 opproxinadely 1, A476 INHotes, and unkvown Nunber cf —

Staff at FCT Beckley so the wumberof " whected” INMaLES
at ECL CF Beckles I's currently UNKNOWN.

I TE Sh Franework ani vo Suukente ett —

 

aa Ducthor

Section 35RAQOAA) ef THle 13 of the United.

8 fetes Code authorizes a. Sentencing, court +p reduee an.

_othermise tinal term of. Inpri Son nent. LE the court Lnns.. — 7

iL . “etroordinard and. conpelling. TCASONS. warratt such. aredu-
Honan and thet such a reclucton_is Consistent with a ppli- .

oe Peviousla, 52 a defewdant v was. on 2 ible. Lrsuch —
3 ye"
.. releas2 vpen a Motion. by. the Director of the Bureau of

oa Faisenss however) the aHeNdect. statute. tine Bane .

| _ Medions ‘provided “the defendant has exhausted. his or her
_ aduinistrabve rened/es ey first frequesting # that the BoP —

3

cable. -peliey Statenents isSued.. ° the Senconcla Oouitsion. ne
 

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1548 Filed 11/13/20 Page 4 of 35

Oe pursue. compassionate release. The aneudueut-ts rooted.
Ia the "cocumented. in: with whichte BOP

Led notions fora sentence. reduction on behalf of clefen-
20600, 20ae WIE.

ae DAYBHIB, at 77 CED. Va. Mar le, Aa).

   

 

Mp Suith’s valve rability te COVED-I9.1S AN.
_ extra crdinand and tonpellin reason foe
__. Sentence reduction ond. sucha crecluction....

Pillows applicable poliey shedenenis
— ob Plicy Shtenads
8, Section 16113 oF the Sertleweing Quidelives Manual
___sets forth the enteria. that a. tourt should use.to evaluate. bee

. Whether a sentence redoeton ('S appropriate. This sechon
Ce __.__ provides thet a recluction.'s appmpriat& If the courtdetep-
a (1) (A) Extracrdinary and conpellina reasens ne
tee Warrant the reduction 5 on CBYThe defendaat co

 

 

o's ot. least 7O years old 5 and Gt)has
_ a Served at least 30 years In prison pursuant
te a Sentence Inposed under 1¥ USC. § 3559)
_ fan the offense. oe offenses for which the de-

a fLenclaurt I's MHprisonedL 3.

CD The defendatt's not a danger fo the.

yf
 

Case '2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1549 Filed 11/13/20 Page 5 of 35

 

an _Satehy of any otfec persan_or to the Oe

 

oo toununiths, aS provided. in IY USCS 3142.G)>
aNd

 

 

 

USSG EIB

 

te ANAL conpellina” neason.G) for a Seatence, reduction » He...

 

. “Th, ough. the Con p asSionate release stodude. does
a _...Not.expressly detine or lint what constitutes aw extraordinary —

. present alebal_pandem ic, which has Spread 4, raugh [SOP ee
a facilities endangering prisoners and. stafFalike, 1S an extra-
oo Ord inan) cIrcuNstance. beyond what Host Awenicans howe
4. &uperienced, “This pandemic. eonbived with. Me. Suith’s tne
a creased Vulwerabiltty should he contract the disease tS

 

 

 

. @Xtraondina ry and Conpell ING» .
a Coyt-l9 Fanoenic

cee By any Neéasure , the preseatt: lobal pandenie,
a which has s pread. ee ugh BOP facil ifes tT Vo, wildfire...

_eN dangening prisoners and. stall ali,’ S anl.extraordi-

. Nary Circumstance beyond What nost Hwerican have experi-
_ enced. IN courts around. the COUNTTE , prosecutors have

5
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1550 Filed 11/13/20 Page 6 of 35

a reped. Hut Innates are solely quacantined.tvfails and
, PLISONS, Dep te. offerals’ best iNntett and. efforts, JPPISONS no

 

 

oo

Qre UN-€gulip ped to. COMfrol. COLONaVviruSs. “The. Most cecentles — —
woo ivalnble ula reflect that-as of October a4, Aca, More...
han 12,000 BOP innat€s are_curren tHe Infecked, if Not.

 

Mor, of have recovered. fom. CovLD-19 Cup from alout 022
co or GS Of Taue |, 2020), almost/, 400 BoP staff menbers.
_ __are eurrentia infected, er have.recovered. C1 up. from about
bb as_ot twe 1, Acao), and. there haye. bee 120.
deaths. Cop Fron. 67. as of Jane 1, acre). See hHpsz A
bop. ger/ cetonavinus |» There. ALE CULe nthes contirned.. a cf] YOu
cases a¢ 112. BO facilities and. SD “Residential . Feeentrey
Cokes. An ‘+ Clearly the. spread.1's Not controlled. nn

As s previous l lastoded. herein, Mo. Suet LS. sure
held od. FCL Beckley in. Beaver, \wlest Vingtnite Fer.
a ~ Becky has only tested asmall haudfal of the Mone. Hoa

a ly Hoo. prisoners Sold there, In are ceatt COMpas: sionale.
re _ release rant. of an INNatE. at. Nearby, FEC. Aldersony
United. States District Couct Tad je Raqnond Tackson
EN. the Eastern Distefct of. Yi wi 9 ded Dut “Cwlhi a
© thera ane Not cases speclhica I reported at FPC Alderson,
. stabistics about the " cnberof”s Lections in BoP facilihes

- May. Not be. accurate giVeN the Jack of -feshg- See ee
_tutled Sdades v- Bewsl No. &717-cr- 20030- RAT-~DEM , ECF

— No1a2 CED. Va. Mey 26, aoa Nig thd Shes

6

 
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1551 Filed 11/13/20 Page 7 of 35

 

Esparza, No. 14070-00294: BUd, 2030 Wl. 161034, at Fl
CD. Laahe, April 1, 2020). Judge. Jackson.alss Noted _

a that “the Courtmeed wet waituutl an outbreak ocurs
wn to. ee termine. hether to release Lelitioner, expec tally oe _
Ws Whereas where, Re Hewec softers from unperyng health. a
ee conditions that May becone. Lrnal if he contracts CONED-| qo ce
ee wn lela Farthery. F¢Ll Beckles located nest Virgriuta» OQ
ee ee state showing a clear up ward. trajectorss for Covzi-l q CASES.
ever the last Month anda half Mech +o the chagrin of
of ehitienee Smith, BOP staff at Fat Beckles are unques~
ree Honably liable and..cespensible. for the spread of CovD-[4
et insid@ ECT” Beckley. ee

 

ee “The risk 4e.No. Snith posed. by the coronavirus...
ae ot fNDVI des a. conpelling reason. for Ats release. Np. Saith sat enn
Hy a helaptened risil for serious Hlwess from COVID-19 because.
et his ha peclension ) “Tape 2 Diabeles > Myposly cenia, Heper .
ce ee _..lipideniay Gastroesophageal ceflay, Dysphagia 9 ANd Face.

ce cts enn eeenc The CDC lists hypertension as an. Undechying ae
. CONDITION that Nay Increase. therisiLof severe illness from
— COVIED-14. Though the scienhfic. studies an Mivedon
Ww hether hyperfousio in fact places Individuals ato.
. greater nisi. from COVID-/49 by ibsel#, the stuclies do Seem

7
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1552 Filed 11/13/20 Page 8 of 35

   
  
     
   
  
  
   
  
  

te be cleac Lhad there are higher Morbidity and Mort lity
. fades AMONG patfeats—_It| js Ir. Suith— with multiple. ee
__ Conditions Such as the ones stated heres! > pacticalacks ane

a —— Tspeension ab Tgpe.2 Diabedes mellitus. Cureat
fee ee. stics show and_available ftom the Chld ocunent that ne

fed ~-AHONS. patients who have beer hospitalized. due to were

oe  COPONGYLCUS couplications, huperteistel was an ondertyiitg..
A CONDdition IN Hore than 50% ef the cases..Seo, the risks...

to Mr. Sacth Ane acute. ae

 

 

 

 

 

noe Finally, the conblwvatiot of Nr. Smith's uNberlgina,. en
eet health conbitions alena with his i'n carceration CONPCUNDS. the.
on Nil COVIDH14 poses to hin ,. placing Atuin” pach
vo Wn Grave dane Ce » 1 > Ne: | g-
oy eke 13 CIMF), 2020 WL 1529535, at *1 (SDNY Mare |
Be BL, A000), Not only is Mo. Smith at a hither nisk of Serious
oo Complications if he contracts COVID~14 due to his hupectension,
voces Type a-Diabeles dellitus aud other health Issues, hess also.
at a higher risk of contracting COVIDAT tn the Hest place.
due to his tnearceration, Numerous courts have Cecognized.
ee __ that “(Individuals Nn. carceral Settings areat. a. ‘Sionifi- ae

con CONH LY, higher?cis kK of spreading infechous diseases.? See
re _ Dec , No 20-ev- a47a CAT N ), 2026 WL
1437094, at *3. (SDN. y. Nar. 21, Joao); accord (Inited
. fades v. Davis, Qeao WL 1529188, *4 CD.Md. Mar. 30

. 2090)( The inabil ity fo practice Secial distancing in jails

 

  

7
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1553 Filed 11/13/20 Page 9 of 35

_Nakes transmission of COVED! mere like by?) 5. United.
_Steles v. Harris, Boao WL/4$A342, at *1 CODC. Mar
ab, 2o20)(" The risk of the spreadof the vi'tus IN tha
a is palpable esas >)! Basauky Deckar Nee Ao-ev-.
asl’ (AT), Qc2a0 WL/491503, at *5. G6 DM. Mar
RG), 2020) “The risk of cateachig COYTD-14 IN Pah

 

_ eUus >)

| conve Spaces LS Pei . ‘ails, TS NOW, exceedingly. obvi-
, acre WL. /479301, at
LGD Yee Mar. ab, aca )(“LEIF is not possi le. Bra.
medically valwerable. nnaleese to isolate hinselt’in CanT

 

: nen "et hfewal Selting. as reconnended.. a the COC sees >).

 

a bh, fee. aK QND. > Gender

. ae noe The. cde has recognized. that’ ' there. Is. increasing

- evidence rad some cacial cud. ethane Minority Aroups are.

___being disproportionately ly affected. by, Covi db !4. ” " Alateng -

eo CoVid-14 deaths be whieh raee and. Ethnicity, eda. were

 

__avail able. +he Covi Tracking roject has identified. cleath.
_pabes. AMONG. Black/ African rcsicau PEISONS.. ( 31 cleaths

per 100, sso. pop ttn Jana Hispawic /Ladino.persons (49)
. that were stetuly igher thaw thet of white 3 or

_ Astans (34) persons. ef bttys: |Icaviptracking. com [race

a “Thus, Mr. Suith has @ higher ris} K for severe. ill uess.. Ck
. should he contract COoVrp—-14 siMply baseck on hi's race,

 
Case 2:15-cr-20394-AJT-RSW_ ECF No. 220, PagelD.1554 Filed 11/13/20 Page 10 of 35

Ha ce _ Justas. people of colerscen fo have a0. oo
a helghtewed risk of serious conplicetions due te CTPF,
ce ey O does Me. Smith's gender appear te put hinat a
__ oo napeader ofc te secio us CoH plications. Kreceut prelininacs yo
ce Stuy Iwveshigating the role cf. ender IN Morbichih4s aNd Mom
aL in pahewts with Covzb 14, found. trot MeN with
COVE D1 ane Mm ere atnis i. fo riwerse outcomes avd death, ee
ee _ tude pendent of RE nn ee tects pant

  
   
    

The Tine Magazine articlealso cited the
oe fellewnine 3 February data om the Chinese Center for Disease.
cs Contre “found that the fataliks rate foc men at UBF --
Nee. than ene percentage porn: - hi hee than ton Wemesl
vo en tLe Fo} aN April ar, aoae sutlished, iw TAMA found

thet 40% of the. 5, Too. hospitalized Co VID- 19 patients ee.
ve ti the N ew VorK Cily area were Menl».aN cl an Phpril.24, ee
a BOAO paper ON. a Hedical research sitG_w hich.reviewed . ce
oo AY, cee COVIO-149 fp otients From Multiple countriés found
that mew were at a higher risk for coronavicus- related

a hos pitization ) ventilation, and death, even afler adjust - a
lig foe underly tug health conditions. Th

+h Ms, Saith is Not a danger bo the

| COMHUNITA

Mr. Suit peses ttle 44) rect to the public.

10
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1555 Filed 11/13/20 Page 11 of 35

ee a _As Me. S mith weted iin h IS. pres e filing she has had. co
Insignificant trouble with BoP stl? or twoates during _
his IMpeisonnent Me. Suit has stro ug family support _—
aNd plans te live w ith his father, Timenty, Robinson Be

 

 
 
   
  
   
   
 

 

oe en Courts responding fo the CovEd-(4__ oe
Co  padentic. have granted Compassionale
ee release bas ecl on defeudauts? heightened.
oe Mel werabsl ‘hy to. COVID-14, canbined. co
i _WHA other Iwotvidua lized. erncuMstanceSs
et espe ee AS Noted above, nawycourts have found that a
cee the heightened risk someone II Me Smith faces fron
Ce —— COVID=IL is enough fo Meet the high bar oF qualifying Ce
oo OS.“ extraocdinang, and. compel ling rea Sons.” to paste a
we Con passionate. releases. Awck there ts aninherent risKoP
fe + Contracting COYTD=19. by. the “very Nature. of the prison
oo RN PONENT” even when there ane. Not yet any confinned.

oe  CUses at a facility, Uuited States vy. TacVsou, E CF Ne.

ood 52%, No.5! Odver-200a0 CUrbanskt, T CMay 26, Qodo)e _

Et theristant case, they only weed to Meet a
es the noch lower barrel being a relevant S 3SSB Sentencing ee
co _. factor Seppochn 4 a redochon tn thi's Qour bs diseretron.
ces Courts ASSESSING Compassionate release Notions, iVeN -

_ the coronavirus pande Hie. have recoqnizeck it |

HH
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1556 Filed 11/13/20 Page 12 of 35

a 0080 Specific circumstances, can present extraordinary o

ogee and conpelling reasons te < cant semtence reductions. IN
ce ~Untled States v, Colvin, Pr evanple, Hhe Court found

ae heightened C OVID=14 vulwerabi lity, comb wed with

oO . _ that the defeucdaut’s diabetes conshtuted a” SeriouSee+ __

Medical con bitfon, whieh substanHalls increased the risk.

ef severe Miness Hf she contracts COVED-19- ” Mo- 3219
coe CRITI, 2020 WL 1613443, at 4 CD. Conn. April a, acaede
The court farther concluded. that the defendant “was

unable fo provide self ca mw in the. custenial ewvireN-
wo on Ment given the panbeHic because.“ shei's uNalle fo

_Nize herrisK of eyposure..”

practice effective sectal distancing ano. hyatene. to Hint.

: hulle tN Cnitted. States v Mawitz the

. had"
co + acconpiing do. reports. Frou the Center for Drsease Control >--

oe tour! spaniel con passione Release. toa delendant who.

CEN diagnosed. with Serious Nedical conditions that, — .

Be nce Make hin particularly vulwerable. do severe tl Ness. from ee nt

 COVID-14,” incluning end cewal stage disease, diabe tes, wo
and arterial h pectensfon. Ne. 4709 CRIIV4, AOIO WL i54o3a5 __

. . (S:d.Texas, Man, 30, acac),. She courtwoten the ‘Measures.

_ .. . taker by the Federal Buceanof FArsous ” te protect InNates, .

but mevertheless found the ri'sZ of outbreak te warrant
_ releases.“ Becaus e Defendant 1S at hi'sh-risié for Severe.
— illness from COVID-19 and because. inNates iN clefen) bon

Lol
 

Case 2:15-cr-20394-AJT-RSW ECE No. 220, PagelD.1557 Filed 11/13/20 Page 13 of 35

ee tect Itfies are pacticulacks valwerable to iweection jp FAQ
: Court fives the Defendaat has clenonstrated an etdra-

_ ordinary and Conpelli Ng feason. tor compassionate release.” .

 

pee nn ne ice tt nt cn nee ge cite ne teen eet ee a ee ie ee i a eee te enn ee oars ne conten tee eee ete ee eerie

. . Finally, iw another Conpassionate rel €QSQ0
ee ACNE AD ON. EPC Alderson nate, United States vi oe
eee the court gras led. compassionate to a cle fendaxt we
given her “heart convihonond the rapid spread. aNd.
- Pethalite, of Cov0-19.” No. [2loeRoo144, DkKt..No. 158 yon
_at #2, DD. June 19, 2020)The court Noted. YUryt
a _. UN sentenci Brantley, the couct did not itend foc
wu  hersentence fo Sinelude a areat and unforeseen nish |
: of severe illvess or death. ebal pan- ena
_olem 12? Tae C ctting a
ce Ale, at sl CS.DNY Apr. 3, doao). Mr Suith’s serious
ee _., Unbecly ig condi hens are Similarly tompellinge ee

 

 

ro ug ht on bya <

      

For the toreqoing reasons. i Ne. Snith res pectha lly
oe _ requests. this. Couct entee an onde Cc reducing his Sentence a
ote Hime Served. He has a plant fo live with his father >
co . Tinethy Kobrnsen ,.1N Detroit, Michigan e Me. Smith bas
cae out over half of bis sentence and rs ahish risk for. ee

— CONTD-14 conplications. All of the ci'rcumstauces.of Mr |
_ Snith's case Support hi's request for compassionate release.

 

/3
 

— Be

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1558 Filed 11/13/20 Page 14 of 35

aNd reduction ef his. Sentence to Ame Served, with or ee
an without a special conpihon of hone comfinemest. _.

 

 

 

_. Dowe this ALMday of Deloler, 20300.

 

ee Ae pect baile a

 

 

~ ERIEN B, SMETH
PROSE

REGEN. 30853- 034

 

FCT, BECKLEY ..

BERNER, WY ASIIZ

— i ne ce ee tte tee ren eae eee ee eee va ee cent ena enema ne ene ee een

oo lease Foewnri cop Grek Harte -for.

 

ROBE B5EO PAUL om

 
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1559 Filed 11/13/20 Page 15 of 35

EXHIBIT 4

 
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1560 Filed 11/13/20 Page 16 of 35

BECCM 540*23 * SENTENCE MONITORING * 10-28-2020
PAGE 001 * COMPUTATION DATA * 12:39:53
AS OF 10-28-2020

REGNO..: 30358-039 NAME: SMITH, ERVIN BERONCO

FBI NO...........: 502059NA9 DATE OF BIRTH: 02-03-1973 AGE: 47
ARS1.............: BEC/A-DES

UNIT.............: PINE QUARTERS.....: P03-317L
DETAINERS........: NO NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 06-21-2022

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 12-21-2022 VIA 3621E COND

~--------------------- CURRENT JUDGMENT/WARRANT NO: 020 ------------------------

COURT OF JURISDICTION...........: MICHIGAN, EASTERN DISTRICT
DOCKET NUMBER.........--0.-252242 0645 2:15CR20394 (3)
JUDGE... ee ee eee ee ee ee ee ee et TARNOW © ‘
DATE SENTENCED/PROBATION IMPOSED: 11-20-2017
DATE COMMITTED..................: 02-01-2018
HOW COMMITTED...................: US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............: NO

FELONY ASSESS MISDMNR ASSESS FINES CosTS
NON-COMMITTED.: $200.00 $00.00 $00.00 $00.00
RESTITUTION...: PROPERTY: NO SERVICES: NO AMOUNT: $00.00

oon ene 2-2 2+ -------- CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 391 21:846 SEC 841-851 ATTEMPT
OFF/CHG: 21 841(B) (1) (B) AND 846, CONSPIRACY TO DISTRIBUTE CONTROLLED
SUBSTANCE CT 1.21 841(B) (1) (B) 841(A) (1), POSSESSION WITH
INTENT TO DISTRIBUTE HEROIN CT 2.

SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
SENTENCE IMPOSED/TIME TO SERVE. : 120 MONTHS

TERM OF SUPERVISION............: 96 MONTHS

DATE OF OFFENSE................: 06-13-2015

G0002 MORE PAGES TO FOLLOW
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1561 Filed 11/13/20 Page 17 of 35

BECCM 540*23 * SENTENCE MONITORING * 10-28-2020
PAGE 002 * COMPUTATION DATA * 12:39:53
AS OF 10-28-2020

REGNO..: 30358-039 NAME: SMITH, ERVIN BERONCO

wo 2-2-2 +--+ ------------ CURRENT COMPUTATION NO: 020 --------------------------

COMPUTATION 020 WAS LAST UPDATED ON 08-04-2020 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 01-02-2018 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 020: 020 010

DATE COMPUTATION BEGAN..........: 11-20-2017

TOTAL TERM IN EFFECT............: 120 MONTHS

TOTAL TERM IN EFFECT CONVERTED..: 10 YEARS

EARLIEST DATE OF OFFENSE........: 06-13-2015

JAIL CREDIT. ............2. 200. e ed FROM DATE THRU DATE
06-15-2015 11-19-2017

TOTAL PRIOR CREDIT TIME.........: 889

TOTAL INOPERATIVE TIME..........: 0

TOTAL GCT EARNED AND PROJECTED..: 540

TOTAL GCT EARNED................: 270

STATUTORY RELEASE DATE PROJECTED: 12-21-2023
ELDERLY OFFENDER TWO THIRDS DATE: 02-12-2022

EXPIRATION FULL TERM DATE.......: 06-13-2025
TIME SERVED....... eee meee ee ee ed 5 YEARS 4 MONTHS 14 DAYS
PERCENTAGE OF FULL TERM SERVED..: 53.7

PERCENT OF STATUTORY TERM SERVED: 63.0
3621E COMPLETE RESIDENT PROGRAM.: 10-02-2020

3621E COMPLETE COMMUNITY PROGRAM: /
3621E RELEASE DATE..............: 12-21-2022

G0002 MORE PAGES TO FOLLOW
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1562 Filed 11/13/20 Page 18 of 35

BECCM 540*23 * SENTENCE MONITORING * 10-28-2020

PAGE 003 OF 003 * COMPUTATION DATA * 12:39:53
AS OF 10-28-2020

REGNO..: 30358-039 NAME: SMITH, ERVIN BERONCO

PROJECTED SATISFACTION DATE.....: 12-21-2022

PROJECTED SATISFACTION METHOD...: 3621E COND

REMARKS.......: 8-15-19 UPDTD 764 R/SDS.05-12-20 UPDT 764 R/KNM.8-4-20 UPDT
764 R/LLA.

GO0000 TRANSACTION SUCCESSFULLY COMPLETED

 
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1563 Filed 11/13/20 Page 19 of 35

EXHIBIT 2

 
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1564 Filed 11/13/20 Page 20 of 35

 

Bureau of Prisons
Health Services

Health Problems

 

 

 

  

Reg #: 30358-039 Inmate Name: SMITH, ERVIN BERONCO
D was Axis Code T
Current
Dermatophytosis [tinea, ringworm]
05/08/2019 08:27 EST Goode, Amy PA-C ICD-10
Type 2 diabetes mellitus
10/03/2019 11:46 EST Carpenter, D. Scott ICD-10
without retinopathy; monitor every 1 year with DFE.
03/26/2018 08:40 EST Asp, Eric PA-C ICD-10
Hypoglycemia
06/11/2020 10:28 EST Hodovan, Adam FNP ICD-10
Hyperlipidemia, unspecified
09/17/2018 14:46 EST Walt, Michael J. D.O Clinical ICD-10
Director
ascvd 8.5% July 2018, on 40mg Lipitor
05/22/2018 06:35 EST Miller, Diane PA-C ICD-10
Alcohol Use Disorder: Moderate
02/27/2019 13:20 EST Weaver, Jason PsyD | DSM-IV
Opioid Use Disorder: Moderate
02/27/2019 13:20 EST Weaver, Jason PsyD | DSM-IV
Conjunctivitis
02/20/2020 14:58 EST Carpenter, D. Scott , ICD-10
Infectious, marginal corneal ulcer, left eye: start ofloxacin gid, 1% prednisolone acetate
qid, and maxitrol ointment bid for 1 week.
02/04/2020 07:19 EST Hutchison, David PA-C ICD-10
Presbyopia
10/03/2019 11:46 EST Carpenter, D. Scott ICD-10
bifocal Rx issued with mild tint.
09/17/2018 10:51 EST Weyand, James OD ICD-10
Essential (primary) hypertension
06/24/2020 12:17 EST Hodovan, Adam FNP ICD-10

Dental caries on pit and fissure surfc penetrat into dentin

Generated 09/23/2020 09:58 by Ackerman, Melissa Hith Svc Asst Bureau of Prisons - BEC

 

Code

B359

E119

E119

E162

E785

E785

F10.

F11.

H109

H109

H524

H524

110

 

05/08/2019

03/26/2018

03/26/2018

06/14 1/2020

05/22/2018

05/22/2018

02/27/2019

02/27/2019

02/04/2020

02/04/2020

09/17/2018

09/17/2018

06/24/2020

Current

Current

Current

Current

Current

Current

Current

Current

Current

Current

Current

Current

Current

Page 1 of 3

 
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1565 Filed 11/13/20 Page 21 of 35

 

Reg #: 30358-039 Inmate Name: SMITH, ERVIN BERONCO

 

Description
12/17/2019 09:53 EST Dillon, William DDS

Dental caries
08/12/2016 12:07 EST Rosario, Aurelio MLP

Periodontal disease, unspecified
10/03/2019 12:37 EST Dillon, William DDS

Periodontal disease, unspecified
05/08/2019 15:39 EST Dillon, William DDS

Disorder of teeth and supporting structures, unspecified
08/15/2019 11:13 EST Moye, Daniel DDS

Disorder of teeth and. supporting structures, unspecified
06/10/2019 10:17 EST Moye, Daniel DDS

Disorder of teeth and supporting structures, unspecified
06/05/2019 09:39 EST Moye, Daniel DDS

Cheek and lip biting
12/23/2019 14:38 EST Dillon, William DDS

Gastro-esophageal reflux disease without esophagitis
08/06/2019 09:01 EST Goode, Amy PA-C

Constipation, unspecified
08/06/2019 09:01 EST Goode, Amy PA-C

Heartburn
03/14/2019 08:17 EST Goode, Amy PA-C

Dysphagia, unspecified
09/13/2019 09:40 EST Goode, Amy PA-C

Pain, unspecified
01/16/2018 06:56 EST Kaiser, Kenneth PA-C
toothache
Abnormal results of function studies of organs and systems

09/13/2019 09:30 EST Goode, Amy PA-C
Elevated liver enzymes

Encounter for general adult medical exam without abnormal findings

Generated 09/23/2020 09:58 by Ackerman, Melissa Hith Svc Asst

Axis Code Type
ICD-10

 

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

ICD-10

Bureau of Prisons - BEC

K0252

KO029

KO056

KO56

K089

KO89

KO089

K131

K219

K5900

R12

R1310

R52

R948

Diag. Date Status
12/17/2019 Current

08/12/2016 Current

10/03/2019 Current

05/08/2019 Current

08/15/2019 Current

06/10/2019 Current

06/05/2019 Current

12/23/2019 Current

08/06/2019 Current

08/06/2019 Current

03/14/2019 Current

09/13/2019 Current

01/16/2018 Current

09/13/2019 Current

Status Date

Page 2 of 3
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1566 Filed 11/13/20 Page 22 of 35

 

Reg #: 30358-039 Inmate Name: SMITH, ERVIN BERONCO

 

 

 

Descri Axis Code Type Code
06/12/2018 09:26 EST Asp, Eric PA-C ICD-10 Z0000
on call out, but no reason
Encounter for screening for dental disorders
10/05/2017 15:00 EST Daniels, Jimmy DDS/CDO ICD-10 21384
Patient's noncompliance with other medical treatment and regimen
06/11/2019 12:38 EST Goode, Amy PA-C ICD-10 29119
Remission
Tinea pedis
11/07/2018 11:10 EST Asp, Eric PA-C ICD-10 B353
08/27/2018 08:50 EST VanHorn, Nicolette PA-C ICD-10 B353
Resolved
Dental caries
09/13/2018 12:23 EST McGraw, Linsey DMD iCD-10 K029
#18
Follicular disorder, unspecified .
09/15/2020 13:15 EST Hodovan, Adam FNP ICD-10 L739
Total: 29

Generated 09/23/2020 09:58 by Ackerman, Melissa Hith Svc Asst Bureau of Prisons - BEC

Diag. Date Status Status Date
06/12/2018 Current

10/05/2017 Current

06/11/2019 Current

08/27/2018 Remission 11/07/2018
08/27/2018 Current

09/13/2018 Resolved 09/13/2018

09/15/2020 Resolved 09/15/2020
Page 3 of 3

 
 

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1567 Filed 11/13/20 Page 23 of 35

Bureau of Prisons
Health Services
Medication Summary

 

Historical
Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: | SMITH, ERVINBERONCO Reg #: 30358-039 Quarter: A01-118U

 

Medications listed reflect prescribed medications from the begin date to end date on this report.
Allergies: Denied

Active Prescriptions
Acetaminophen 325 MG Tab UD
DENTAL STOCK - Take one tablet (325MG) by mouth four times daily AS NEEDED
Rx#: 221783-BEC. Doctor: Dillon, William DDS
Start: 12/27/19 Exp: 12/30/19 Pharmacy Dispensings: 10 TAB in 271 days

Acetaminophen 325 MG Tab

Take one tablet (325 MG) by mouth four times daily AS NEEDED for 5 days

Rx#: 224284-BEC Doctor: Dillon, William DDS

Start: 12/17/19 Exp: 12/22/19 Pharmacy Dispensings: 20 TAB in 281 days

Aspirin 81 MG Tab Chewable

Take one tablet (81 MG) by mouth each day

Rx#: 217668-BEC Doctor: McLain, Dominick DO, CD

Start: 06/12/19 Exp: 12/09/19 D/C: 10/09/19 Pharmacy Dispensings: 30 TAB in 469 days

Aspirin 81 MG Tab Chewable

Take one tablet (81 MG) by mouth each day

Rx#: 222184-BEC Doctor: McLain, Dominick DO, CD

Start: 10/09/19 Exp: 04/06/20 D/C: 12/31/19 Pharmacy Dispensings: 60 TAB in 350 days

Aspirin 81 MG Tab Chewable

Take one tablet (81 MG) by mouth each day

Rx#: 224604-BEC Doctor: McLain, Dominick DO, CD

Start: 12/31/19 Exp: 06/28/20 D/C: 05/27/20 Pharmacy Dispensings: 150 TAB in 267 days

Aspirin 81 MG Tab Chewable

Take one tablet (81 MG) by mouth each day

Rx#: 229637-BEC Doctor: Edwards, Roger DO

Start: 05/27/20 Exp: 11/23/20 D/C: 06/25/20 Pharmacy Dispensings: 0 TAB in 119 days

Aspirin 81 MG Tab Chewable

Take one tablet (81 MG) by mouth each day

Rx#: 230692-BEC Doctor: Hodovan, Adam FNP ;

Start: 06/25/20 Exp: 12/22/20 D/C: 07/01/20 Pharmacy Dispensings: 90 TAB in 90 days

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 1 of 7

 
 

nnn ene ene eee en

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1568 Filed 11/13/20 Page 24 of 35

 

Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: SMITH, ERVIN BERONCO Reg #: 30358-039 Quarter: A01-118U

 

Active Prescriptions
Aspirin 81 MG Tab Chewable
Take one tablet (81 MG) by mouth each day
Rx#: 230923-BEC Doctor: Hodovan, Adam FNP
Start: 07/01/20 Exp: 12/28/20 Pharmacy Dispensings: 0 TAB in 84 days

Atorvastatin 20 MG TAB

Take two tablets (40 MG) by mouth at bedtime

Rx#: 217669-BEC Doctor: McLain, Dominick DO, CD

Start: 06/12/19 Exp: 12/09/19 D/C: 10/09/19 Pharmacy Dispensings: 60 tab in 469 days

Atorvastatin 40 MG TAB

*NOTE DOSE* Take one tablet (40 MG) by mouth at bedtime

Rx#: 222185-BEC Doctor: McLain, Dominick DO, CD

Start: 10/09/19 Exp: 04/06/20 D/C: 12/31/19 Pharmacy Dispensings: 60 tab in 350 days

Atorvastatin 40 MG TAB

Take one tablet (40 MG) by mouth at bedtime

Rx#: 224605-BEC Doctor: McLain, Dominick DO, CD

Start: 12/31/19 Exp: 06/28/20 DIC: 05/27/20 Pharmacy Dispensings: 120 tab in 267 days

Atorvastatin 40 MG TAB

Take one tablet (40 MG) by mouth at bedtime

Rx#: 229638-BEC Doctor: Edwards, Roger DO

Start: 05/27/20 Exp: 11/23/20 D/C: 06/25/20 Pharmacy Dispensings: 90 tab in 119 days

Atorvastatin 40 MG TAB

Take one tablet (40 MG) by mouth every night at bedtime

Rx#: 230693-BEC Doctor: Hodovan, Adam FNP

Start: 06/25/20 Exp: 12/22/20 D/C: 07/01/20 Pharmacy Dispensings: 0 tab in 90 days

Atorvastatin 40 MG TAB

Take one tablet (40 MG) by mouth every night at bedtime

Rx#: 230924-BEC Doctor: Hodovan, Adam FNP

Start: 07/01/20 Exp: 12/28/20 Pharmacy Dispensings: 0 tab in 84 days

Chlorhexidine Gluc Oral Soln 0.12% (Non-Alcohol)

Swish 15ml by mouth for 30 seconds then spit out - Use two times a day for 14 days

Rx#: 222051-BEC Doctor: Dillon, William DDS

Start: 10/07/19 Exp: 10/21/19 Pharmacy Dispensings: 480 ML in 352 days

Chlorhexidine Gluc Oral Soln 0.12% (Non-Alcohol)
Swish 15ml by mouth for 30 seconds then spit out - Use twice daily for 14 days
Rx#: 224283-BEC Doctor: Dillon, William DDS

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 2 of 7
 

 

nnn nL ee

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1569 Filed 11/13/20 Page 25 of 35 ~

 

Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: © SMITH, ERVIN BERONCO Reg #: 30358-039 Quarter: A01-118U

 

Active Prescriptions
Start: 12/17/19 Exp: 12/31/19 Pharmacy Dispensings: 480 ML in 281 days

Chlorhexidine Gluc Oral Soin 0.12% (Non-Alcohol)

Swish 15ml by mouth for 30 seconds then spit out - Use twice daily for 14 days

Rx#: 228116-BEC Doctor: Dillon, William DDS

Start: 04/03/20 Exp: 04/17/20 Pharmacy Dispensings: 473 ML in 173 days

Chlorhexidine Gluc Oral Soln 0.12% (Non-Alcohol)

Swish 15ml for 30 seconds and spit out - use two times a day for 14 days

Rx#: 232251-BEC Doctor: Dillon, William DDS

Start: 08/11/20 Exp: 08/25/20 Pharmacy Dispensings: 473 ML in 43 days

Citrate Of Magnesia 296 ML Bottle

Drink 296ml by mouth each day for 1 day

Rx#: 224608-BEC Doctor: McLain, Dominick DO, CD
Start: 12/31/19 Exp: 01/01/20 Pharmacy Dispensings: 296 ML in 267 days

glipiZIDE 5 MG TAB

Take two tablets (10 MG) by mouth each day

Rx#: 222186-BEC Doctor: McLain, Dominick DO, CD

Start: 10/09/19 Exp: 04/06/20 D/C: 12/31/19 Pharmacy Dispensings: 180 TAB in 350 days

glipiZIDE 5 MG TAB

Take three tablets (15 MG) by mouth each day **NEW DOSE as of 12/31/19**

Rx#: 224609-BEC Doctor: McLain, Dominick DO, CD

Start: 12/31/19 Exp: 06/28/20 D/C: 06/11/20 Pharmacy Dispensings: 450 TAB in 267 days

glipiZIDE 5 MG TAB

Take two tablets (10 MG) by mouth each day "new dose as of 6/11/20"

Rx#: 230100-BEC Doctor: Hodovan, Adam FNP

Start: 06/11/20 Exp: 12/08/20 D/C: 06/25/20 Pharmacy Dispensings: 60 TAB in 104 days

glipiZIDE 5 MG TAB

Take two tablets (10 MG) by mouth each day

Rx#: 230694-BEC Doctor: Hodovan, Adam FNP

Start: 06/25/20 Exp: 12/22/20 D/C: 07/01/20 Pharmacy Dispensings: 0 TAB in 90 days

glipiZIDE 5 MG TAB

Take two tablets (10 MG) by mouth each day

Rx#: 230925-BEC Doctor: Hodovan, Adam FNP

Start: 07/01/20 Exp: 12/28/20 Pharmacy Dispensings: 180 TAB in 84 days

hydroCHLOROthiazide 25 MG Tab

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 3 of 7
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1570 Filed 11/13/20 Page 26 of 35 -

 

 

Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: © SMITH, ERVIN BERONCO Reg #: 30358-039 Quarter: A0Q1-118U

 

Active Prescriptions
Take one-half (1/2) tablet (12.5 MG) by mouth each morning

Rx#: 232354-BEC Doctor: Hodovan, Adam FNP
Start: 08/13/20 Exp: 09/12/20 Pharmacy Dispensings: 15 TAB in 41 days

Ibuprofen 800 MG Tab UD

Take one tablet (800 MG) by mouth with food three times daily

Rx#: 221602-BEC Doctor: Dillon, William DDS

Start: 10/07/19 Exp: 10/10/19 Pharmacy Dispensings: 10 TAB in 352 days

Lisinopri! 5 MG Tab

Take one tablet (5 MG) by mouth each day

Rx#: 224610-BEC Doctor: McLain, Dominick DO, CD

Start: 12/31/19 Exp: 06/28/20 D/C: 05/27/20 Pharmacy Dispensings: 180 TAB in 267 days

Lisinopril 5 MG Tab

Take one tablet (6 MG) by mouth each day

Rx#: 229639-BEC Doctor: Edwards, Roger DO

Start: 05/27/20 Exp: 11/23/20 D/C: 06/25/20 Pharmacy Dispensings: 90 TAB in 119 days

Lisinopril 10 MG Tab

Take one tablet (10 MG) by mouth each day **NEW DOSE as of 06/25/20**

Rx#: 230695-BEC Doctor: Hodovan, Adam FNP

Start: 06/25/20 Exp: 09/23/20 D/C: 07/01/20 Pharmacy Dispensings: 0 TAB in 90 days

Lisinopril 10 MG Tab

Take one tablet (10 MG) by mouth each day

Rx#: 230926-BEC Doctor: Hodovan, Adam FNP

Start: 07/01/20 Exp: 09/29/20 D/C: 07/21/20 Pharmacy Dispensings: 0 TAB in 84 days

Lisinopril 20 MG Tab

Take one tablet (20 MG) by mouth each day **NEW DOSE as of 07/22/20**

Rx#: 231488-BEC Doctor: Hodovan, Adam FNP

Start: 07/21/20 Exp: 01/17/21 Pharmacy Dispensings: 90 TAB in 64 days

metFORMIN HCI 1000 MG Tab

Take one tablet (1000 MG) by mouth twice daily **NEW DOSE as of 06/12/19**

Rx#: 217670-BEC Doctor: McLain, Dominick DO, CD

Start: 06/12/19 Exp: 12/09/19 D/C: 10/09/19 Pharmacy Dispensings: 60 TAB in 469 days

Neomycin/Poly B/Dexameth Ophth Oint 3.5 GM GM

Place 1/2 inch strip into the right eye once in the morning and before bedtime for 10 days

Rx#: 226610-BEC Doctor: Carpenter, D. Scott

Start: 02/24/20 Exp: 03/05/20 Pharmacy Dispensings: 3.5 GM in 212 days

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 4 of 7

 
 

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1571 Filed 11/13/20 Page 27 of 35 °

 

Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: = SMITH, ERVIN BERONCO Reg #: 30358-039 — Quarter: A0Q1-118U

 

Active Prescriptions
Ofloxacin Ophthalmic Solution 0.3% 10 ML
Place 1 drop into right eye four times daily for 7 days
Rx#: 226801-BEC Doctor: Carpenter, D. Scott
Start: 02/26/20 Exp: 03/04/20 Pharmacy Dispensings: 10 ml in 210 days

Omeprazole 20 MG Cap

Take one capsule (20 MG) by mouth each day

Rx#: 219689-BEC Doctor: Goode, Amy PA-C

Start: 08/06/19 Exp: 10/05/19 Pharmacy Dispensings: 30 CAP in 414 days

Omeprazole 20 MG Cap

Take one capsule (20 MG) by mouth each day

Rx#: 222187-BEC Doctor: McLain, Dominick DO, CD

Start: 10/09/19 Exp: 04/06/20 D/C: 11/12/19 Pharmacy Dispensings: 30 CAP in 350 days

Omeprazole 20 MG Cap

Take two capsules (40 MG) by mouth each day

Rx#: 223261-BEC Doctor: Vest, S. FNP

Start: 11/12/19 Exp: 05/10/20 D/C: 12/31/19 Pharmacy Dispensings: 120 CAP in 316 days

Omeprazole 20 MG Cap

Take two capsules (40 MG) by mouth each day

Rx#: 224611-BEC Doctor: McLain, Dominick DO, CD

Start: 12/31/19 Exp: 06/28/20 DIC: 05/27/20 Pharmacy Dispensings: 240 CAP in 267 days

Omeprazole 20 MG Cap

Take two capsules (40 MG) by mouth each day

Rx#: 229640-BEC Doctor: Edwards, Roger DO

Start: 05/27/20 Exp: 11/23/20 D/C: 06/25/20 Pharmacy Dispensings: 0 CAP in 119 days

Omeprazole 20 MG Cap

Take two capsules (40 MG) by mouth each day

Rx#: 230696-BEC Doctor: Hodovan, Adam FNP

Start: 06/25/20 Exp: 12/22/20 D/c: 07/01/20 Pharmacy Dispensings: 60 CAP in 90 days

Omeprazole 20 MG Cap

Take two capsules (40 MG) by mouth each day

Rx#: 230927-BEC Doctor: Hodovan, Adam FNP

Start: 07/01/20 Exp: 12/28/20 D/C: 08/31/20 Pharmacy Dispensings: 60 CAP in 84 days

Omeprazole 20 MG Cap
Take two capsules (40 MG) by mouth each day
Rx#: 232913-BEC Doctor: Hodovan, Adam FNP

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 5 of 7
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1572 Filed 11/13/20 Page 28 of 35°

 

Complex: BEC--BECKLEY FCI
Inmate: - SMITH, ERVIN BERONCO

Begin Date: 09/23/2019 End Date: 09/23/2020
Reg #: 30358-039 Quarter: A01-118U .

 

Active Prescriptions
Start: 08/31/20 Exp: 02/27/21

prednisoLONE Ace. Ophth Susp 1%, 5 ml

Pharmacy Dispensings: 60 CAP in 23 days

shake well and place 1 drop into right eye four times daily for 7 days
Rx#: 226802-BEC Doctor: Carpenter, D. Scott

Start: 02/26/20 Exp: 03/04/20

Penicillin VK 250 MG Tab

Pharmacy Dispensings: 5 ML in 210 days

DENTAL STOCK - Take two tablets (500 MG) by mouth four times daily

Lot-PE2517017-C
Exp-09/20

Rx#: 224020-BEC Doctor: Dillon, William DDS

Start: 12/17/19 Exp: 12/24/19

Penicillin VK 250 MG Tab

Pharmacy Dispensings: 56 TAB in 281 days’

Take two tablets (600 MG) by mouth four times daily for 7 days
Rx#: 228953-BEC Doctor: Dillon, William DDS

Start: 05/01/20 Exp: 05/08/20

Pharmacy Dispensings: 56 TAB in 145 days

Sulfamethoxazole/Trimeth 800mg /160mg tab
URGENT CARE STOCK - Take one tablet by mouth twice daily

lot#25837
Exp12/21

Rx#: 232664-BEC Doctor: Bradley, Rickey DO

Start: 09/14/20 Exp: 09/17/20

Pharmacy Dispensings: 6 TAB in 9 days

Sulfamethoxazole/Trimeth 800mg /160mg tab
Take one tablet by mouth twice daily for 11 days
Rx#: 233320-BEC Doctor: Bradley, Rickey DO

Start: 09/14/20 Exp: 09/25/20

Tobramycin Sulfate Ophth 0.3%, 5 ML Soln

Pharmacy Dispensings: 22 TAB in 9 days

Place 2 drops into each eye every four hours while awake for 7 days
Rx#: 225962-BEC Doctor: Hutchison, David PA-C

Start: 02/04/20 Exp: 02/11/20

Active OTC

Medication
Tolnaftate Cream 1% (OTC) 30 GM

Order Details: uad

" Generated 09/23/2020 09:58 by Ackerman, Melissa

Pharmacy Dispensings: 5 ML in 232 days

OTC Source Start Date Stop Date
Indigent 10/09/2019 11/09/2019 23:59
Bureau of Prisons - BEC Page 6 of 7
 

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1573 Filed 11/13/20 Page 29 of 35 -

 

Complex: BEC--BECKLEY FCI Begin Date: 09/23/2019 End Date: 09/23/2020
Inmate: SMITH, ERVINBERONCO Reg #: 30358-039 Quarter: A01-118U

 

Generated 09/23/2020 09:58 by Ackerman, Melissa Bureau of Prisons - BEC Page 7 of 7
 

 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1574 Filed 11/13/20 Page 30 of 35

 

 

Individualized Reentry Plan - Program Review (Inmate Copy)

Dept. of Justice / Federal Bureau of Prisons
Plan is for inmate: SMITH, ERVIN BERONCO 30358-039

SEQUENCE: 01056011

Team Date: 07-06-2020

 

Facility: BEC BECKLEY FCI
Name: SMITH, ERVIN BERONCO
RegisterNo.. 30358-039

Proj. Rel. Date: 12-21-2022
Proj. Rel. Mthd: 3621E COND

DNA Status: MILO7120 / 08-28-2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Age: 47

Date of Birth: 02-03-1973
Detainers
[Detaining Agency Remarks
NO DETAINER
Current Work Assignments
(Facl Assignment Description Start |
BEC CHAPEL FC! CHAPEL 03-16-2020
Current Education Information
[Facl Assignment Description Start |
BEC ESL HAS ENGLISH PROFICIENT 01-15-2003
BEC GED EN ENROLL GED NON-PROMOTABLE 01-15-2003
Education Courses
SubFacl Action Description Start Stop
BEC Cc RPP 2 EMPLOYMENT SKILLS 04-20-2020 04-20-2020
BEC c RPP 1 HEALTH AND NUTRITION 04-20-2020 04-20-2020
BEC Cc RPP 1 DISEASE PREVENTION 04-20-2020 04-20-2020
BEC c RPP 4 HALFWAY HOUSE REGS 04-20-2020 04-20-2020
BEC Cc RPP 6 COPING SKILLS 04-20-2020 04-20-2020
BEC c RPP 3 PERSONAL BUDGETING 04-20-2020 04-20-2020
BEC Cc RPP 3 CHECKING AND SAVINGS 04-20-2020 04-20-2020
BEC c RPP 4 US PROBATION 04-26-2020 06-20-2026
BEC Cc RPP 5 RELEASE METHODS 04-20-2020 04-20-2020 e
BEC c ACE COMMERICIAL DRIVING LICENS 10-16-2019 11-19-2019
MCK Ww GED, CLASSROOM 6, 1400-1530 04-16-2018 01-17-2019
MCK c PRO START CULINARY LEVEL 1 07-09-2018 12-21-2018
MCK Cc SERVSAFE (CUL) 7:00-10:00 M-F 05-01-2018 07-06-2018
MCK c CULINARY MATH 02-27-2018 05-15-2018
MCK Cc RPP(5)TRANSITION/REENTRY WKSHP 02-06-2018 02-06-2018
Discipline History (Last 6 months)
[Hearing Date Prohibited Acts |
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **
Current Care Assignments
(Assignment Description Start |
CARE1-MH CARE1-MENTAL HEALTH 02-05-2018
CARE2 STABLE, CHRONIC CARE 09-17-2018
Current Medical Duty Status Assignments
(Assignment Description Start |
NO PAPER NO PAPER MEDICAL RECORD 08-28-2015
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 02-06-2018
YES F/S CLEARED FOR FOOD SERVICE 02-06-2018
Current Drug Assignments
(Assignment Description Start |
DAP PART RESIDENT DRUG TRMT PARTICIPANT 07-11-2019
ED COMP DRUG EDUCATION COMPLETE 03-27-2019
ELIGIBLE 48 USC 3621 RELEASE ELIGIBLE 04-25-2019
FRP Detaiis

 

Sentry Data as of 07-07-2020 Individualized Reentry Plan - Program Review (Inmate Copy)

Page 1 of 3
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1575 Filed 11/13/20 Page 31 of 35

 

 

Plan is for inmate: SMITH, ERVIN BERONCO 30358-039

[Most Recent Payment Plan

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 01056011
Dept. of Justice / Federal Bureau of Prisons Team Date: 07-06-2020

 

 

 

 

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 11-29-2018
Inmate Decision: AGREED $25.00 Frequency: MONTHLY
Payments past 6 months: $0.00 Obligation Balance: $0.00
Financial Obligations
INo. Type Amount Balance Payable Status |
1 ASSMT $100.00 $0.00 : IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
2 ASSMT $200.00 $0.00 IMMEDIATE COMPLETEDZ
“* NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
Payment Details
Trust Fund Deposits - Past 6 months: $0.00 Payments commensurate? N/A
New Payment Plan: * No data ** |

 

Progress since last review

 

INSTITUTION LOCKDOWN FOR COVID-19 ACTION PLAN:

RDAP treatment currently interrupted due to modified operations. Completion date will be reviewed upon return to normal operations.

 

Next Program Review Goals

 

Obtain birth certificate.
Attend GED classes once Education resumes normal.

 

 

 

Long Term Goals

 

 

 

 

| Compete RDAP by 2/2021. |
RRC/HC Placement
Comments

 

| Nothing pending. Eligible for early release.

 

Sentry Data as of 07-07-2020 Individualized Reentry Plan - Program Review (inmate Copy)

Page 2 of 3
 

 

EEE EEE OO

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1576 Filed 11/13/20 Page 32 of 35

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 01056011
Dept. of Justice / Federal Bureau of Prisons Team Date: 07-06-2020
Plan is for inmate: SMITH, ERVIN BERONCO 30358-039
Name: SMITH, ERVIN BERONCO DNA Status: MILO7120 / 08-28-2015
Register No.: 30358-039
Age: 47

Date of Birth: 02-03-1973

 

Inmate (SMITH, ERVIN BERONCO. Register No.: 30358-039)

 

Date

 

Unit Manager / Chairperson Case Manager

 

Date Date

 

Individualized Reentry Plan - Program Review (Inmate Copy) Page 3 of 3

 
 

Carnac, 7

| D CAR z19-cr20994-0r7-R W nat. No. 220, pagel. 1577 Filed 11/13/20 Page 33 of 35
US mete sp

RIS Request No.:

Inmate Name: Smith, Ervin Beronco
Register No.: 30358-039

This is in response to your Inmate Request to Staff Member,
received on October 26, 2020, in which you réquest consideration
for a reduction in sentence (RIS) based on concerns about your
current health status. Specifically, you are requesting
consideration due to Extraordinary or Compelling Circumstances.

Title 18 of the United States Code, section 3582(c) (1) (A),
allows a sentencing court, on motion of the Director of the BOP,
to reduce a term of imprisonment for extraordinary or compelling
reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
18 U.S.C. §§ 3582(c) (1) (A) and 4205(g), provides guidance on the
types of circumstances that present extraordinary or compelling
reasons, such as the inmate’s terminal medical condition;
debilitated medical condition; status as a “new law” elderly
inmate, an elderly inmate with medical conditions, or an “other
elderly inmate”; the death or incapacitation of the family
member caregiver of the inmate’s child; or the incapacitation of
the inmate’s spouse or registered partner. Your request has
been evaluated consistent with this general guidance.

 

 

According to your medical evaluation, you do not have a terminal
illness, or debilitated medical condition warranting release.
The RIS is only considered if you are completely disabled,
meaning you cannot carry on any self-care, and are totally
confined to a wheelchair, or bed; or capable of only limited
self-care and are confined to a bed or chair more than 50% of
waking hours. Accordingly, your RIS request is denied at this
time.

If you are not satisfied with this response to your request, you
may commence an appeal of this decision via the administrative
remedy process by submitting your concerns on the appropriate
form (BP-9) within 20 days of the receipt of this response.

— SN tle] 202

CD-t Yeung, Marden : Date
Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1578 Filed 11/13/20 Page 34 of 35

y, & °

BP-Si48.055 INMATE REQUEST TO STAFF CDFRM

 

 

 

SEP 98
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
pT TEEEEEEEEET______LDD9__LLLLD""______"
TO: (Name and Title of Staff Member). ~ DATE: Oc+sGee 4, 2020
Wage FC) Pan tley  ADMinsionhue Ren
FROM: Eavin eg. Smity REGISTER NO.: 20359 029
WORK ASSIGNMENT: (\ Apel UNIT: Pate A UPPER ¢-3IN VLPPER

 

 

 

 

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being

taken. If necessary, you will be interviewed in order to successfully respond to your
request.) COMPASSIONAYE AGIEASG / Adduction iN Sentence PuesuPh+ 40 25 oF. A Sri ul

LAM Submittivg ihe following Aequest +o “the wasdeN of F.ci Geckley FeDecal
Beckicy cougeHonal iNSHtubion CBCP) file A Molton fo2_A Aeduction iN My
 Seheos With “THE Honoaable Aetoue J. Tren Re The EcASteeN Dichet of
Meheaad. My Aeauest is Based on MY Physical Anal medied ComlHons The
Cele aioemion IN My Health My diminished AGTty +0 coce fue Myself IN
Bison ane the time 1 Have AlecADy  Seeved IS Custody . Given theta Pactows
b BdAlhy Ce  “ComPARin vate Relence | unckeg@ the Gx+RAGed Nae AND Compatlas
Re” Seuned fovided Wy USs.G 26143 ANS IN BOP Peeyell siatoueull
Rp60:50__CompAsSioNAte Release / Reduction iN sentence,  Pooceduegs fu {arent
- tekual pf 18 U-S.¢ 3532 ANS A205 C3) ( Surlched DONUAO 1M, 201%) My Porpuest IS Alse

SurPoated by whe Cattiows listuel i 18 US-c. 8553q) ANS the Cerbeesk Guyver
-Ateel iN SECHON 1 of dhe Feoapnm Sit ENiene.

(Do not write below this line)

 

 

 

 

 

DISPOSITION:

Signature Staff Member Date
Record Copy - File; Copy - Inmate This form replaces BP-148.070 dated Oct 86
(This form may be replicated via WP) and BP-S148.070 APR 94

&
 

Case 2:15-cr-20394-AJT-RSW ECF No. 220, PagelD.1579 Filed 11/13/20 Page 35 of 35

man EIN he

Basi 5. Smizh 30358059
' FeQesal Copasotanal INStulo Liver
PO Box 350.

BeaveA west NWGINIA 25313-0350

2 wl

ae

Bec icles

R2305KS 43174-17

Wore

UNitFED S+At+ER Wetec Cove+
césteen) Misteick ol Michiana
AEN CEA of  Aptron wy

[ARNE UD laws
— [RAEN SO? e/CBE .
iRECMORE LEVIN Ue Covet dese

231 West LaCayete Blyc -
Osteo + , Michiaan AR I2C

 

 
